Title: To George Washington from Anthony Wayne, 27 February 1781
From: Wayne, Anthony
To: Washington, George


                        
                            Dear General
                            Philad. 27th Feby 1781
                        
                        I was honored with your favor of the 2nd Instant and experience much happiness in your
                            Approbation of my Conduct during the unfortunate Desertion of the Pennsa line but as I am informed that the tounge of
                            slander (among some Individuals in the State of N. Jersey) has not been Idle on this Occation I hold it my duty to mention
                            that as far as Orders & example had Influence the persons & property of the Inhabitants were protected
                            & the strictest discipline Observed—Inclosed is a Copy of one of the last Orders Issued for this purpose, which
                            was faithfully Observed in every minutia on the part of the Officers, even at 9 OClock the night of the Revolt at which
                            hour every thing appeared favourable, and all the Soldiers either in their Hutts or properly Accounted for—Indeed one of
                            their Complaints was, that they had experienced more restraint & stricter duty than Usual in Winter—however I
                            would much rather be accused of that than a relaxation of Discipline—or inattention—to the rights of the Citizens, nor was
                            any or all means left unattempted to quiet the minds of the troops which your Excelly will see by the Inclosed copy
                            of our Orders of the Ultimo.
                        It is with pleasure I again Assure you that I am very much Indebted to every Officer for their attention to
                            duty & Spirited exertions on this Occation & in particular to Colo. Stewart & Butler who as
                            Commanding Officers of Brigades cheerfully risqued their lives & participated in every vicisitude of fortune with
                            me.
                        I now Inclose your Excellency a Copy of the General Officers answer to the Queries of the Honble House of
                            Assembly, & their proceedings thereon, which I hope will be productive of very salutary effects. I have the Honor
                            to be with Singular Esteem Your Excellency’s Most Obt & very Hume Sert
                        
                            Anty Wayne
                        
                    